Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-12 have been presented for examination based on the amendment filed on 7/6/2022.
2.	Claim rejection of Claims 1-12 under USC 101 is withdrawn based on the amendment filed on 7/6/2022.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

i)	As per Claim 1, line 4, and Claim 7 line 5, it is uncertain what the term “real-scale particles” stands for. For the purpose of examination, examiner will interpret the term “real-scale particles” as “particles of different size”.  Appropriate correction/clarification is required.
As per depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Response to Applicant’s arguments 
4. 	Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant Argument:
 As best understood by Examiner, the summary of applicant’s argument is: Ichishima, in combination with Sakai do not teach ''predicting behavior of real-scale particles that mix with each other and constitute a predetermined powder by simulating a particle system in which each of a plurality of particle groups is a course grain particle representing a number of
the real-scale particles in a simulated mixing process”.

Examiner’s response:
Examiner respectfully disagrees with applicant’s argument. 
  	Ichishima, presented here as primary reference, in paragraph [0007] recites- “a particle system acquisition unit configured to acquire a particle system including a plurality of particles describing the multiphase flow.……. calculate at least one of the position and speed of the particles by applying the force calculated by the force calculation unit to an equation of motion of a discretized particle. The multiphase flow is a flow in which at least a first phase and a second phase having a particle density lower than that of the first phase are mixed, a particle of the first phase is set to have a particle size determined by an inter-atom potential, and a particle of the second phase is set to have a particle size greater than a particle size determined by an inter-atom potential of the second phase”- which is analogous to the claimed elements of -predicting behavior of real-scale particles that mix with each other . -because the calculations of positions and speeds of the particles in a mixture of different size particle is synonymous to the claimed predicting behavior of real-scale particles that mix with each other in a simulation process. Ichishima do not explicitly teaches particle mixture constitute a predetermined powder and the particle groups is a course grain particle-which is taught by the secondary art Sakai in (Figure 1, section 2.1: coarse grain model for non-cohesive particles; Figure 10, section 4.1: powder bed). Therefore, the combinations of prior art Ichishima and Sakai teaches each and every limitations of the independent claim including the one in the above argument. Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-3, 6-9 and 12 are rejected under 35 U.S.C. 103 as being obvious over Daiji Ichishima hereafter Ichishima (Pub. No.: US 2016/0055279 A1), in view of Sakai et al. hereafter Sakai (“Verification and validation of a coarse grain model of the DEM in a bubbling fluidized bed”, Chemical Engineering Journal 244 (2014) 33–43).

	Regarding claim 1, Ichishima discloses a particle behavior simulation method, executed with a particle behavior simulation system including a processor and a memory (Ichishima: abstract), comprising:
predicting behavior of real-scale particles that mix with each other and  (Ichishima: [0007]: a particle system acquisition unit configured to acquire a particle system including a plurality of particles describing the multiphase flow.……. calculate at least one of the position and speed of the particles by applying the force calculated by the force calculation unit to an equation of motion of a discretized particle. The multiphase flow is a flow in which at least a first phase and a second phase having a particle density lower than that of the first phase are mixed, a particle of the first phase is set to have a particle size determined by an inter-atom potential, and a particle of the second phase is set to have a particle size greater than a particle size determined by an inter-atom potential of the second phase);
determining a force acting on each of the particle groups (Ichishima: [0071], [0072]: The force calculation unit 122 refers to data of the particle system stored in the particle data storage unit 150 and calculates a force applied to the particle based on the interparticle distance for each particle of each particle system)Sakai: section 2.1: The contact force acting on the coarse grain particle was estimated under the assumption that the total energy of the coarse grain particle is consistent with that of the original particles. In addition, when a binary collision of the coarse grain particles occurs, binary collisions between each of the original particles (i.e., l3 binary collisions) are assumed to occur simultaneously); and
determining, as a mixing state parameter, a number of real-scale particles represented in the simulation by each of the particle groups after a predetermined time based on the calculated acting force (Ichishima: [0007]: multiphase flow; [0073], [0074], [0075]: The particle state calculation unit 124 calculates the speed of the particle from the equation of motion of the discretized particle including the force calculated by the force calculation unit 122. The particle state calculation unit 124 substitutes the force calculated by the force calculation unit 122 in the equation of motion of the discretized particle using a predetermined minute time interval  based on a predetermined numerical analysis method, such as a leapfrog method or a Euler method, for the particle of the first particle system, thereby calculating the speed of the particle).
Ichishima do not explicitly discloses particle mixture constitute a predetermined powder and the particle groups is a course grain particle.
Sakai discloses particle mixture constitute a predetermined powder and the particle groups is a course grain particle (Sakai: Figure 1, section 2.1: coarse grain model for non-cohesive particles; Figure 10, section 4.1: powder bed);
Ichishima and Sakai are analogous art because they are from the same field of endeavor. They both relate to particle behavior simulation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above multiphase flow analyzer application, as taught by Ichishima, and incorporating the use of coarse-graining processing, as taught by Sakai.
One of ordinary skill in the art would have been motivated to do this modification in order to simulate the macroscopic behavior of solid particles in three-dimensional dense gas–solid flows, as suggested by Sakai (Sakai: abstract).

Regarding claim 7, the claim recite the same substantive limitations as claim 1 and is rejected using the same teachings.

Regarding claim 2, the combinations of Ichishima and Sakai further disclose the particle behavior simulation method according to claim 1, wherein in determining the number of the real-scale particles represented in the simulation by each of the particle groups, the particle behavior simulation system determines a mixing ratio as a parameter indicating change in a ratio of the number of the real-scale particles represented by each of the particle groups after the predetermined time interval (Sakai: Figure 1, Tables 2, 3, section 2.1: coarse grain ratio).

Regarding claim 8, the claim recite the same substantive limitations as claim 2 and is rejected using the same teachings.

Regarding claim 3, the combinations of Ichishima and Sakai further disclose the particle behavior simulation method according to claim 1, wherein in determining the number of the real-scale particles represented in the simulation by each of the particle groups, the particle behavior simulation system determines whether a collision exists between the particle groups by determining positions of the particle groups based on the force acting on each of the particle groups, and updates the number  when it is determined that a collision exists (Ichishima: [0075]: The particle state calculation unit 124 applies the calculated speed of the particle to a relationship expression of the position and speed of the discretized particle using the time interval li.t based on a predetermined numerical analysis method for the particle of the first particle system, thereby calculating the position of the particle. In the calculation, the
position of the particle calculated in the previous repetitive calculation cycle is used; 
Sakai: section 2.1: In addition, when a binary collision of the coarse grain particles occurs, binary collisions between each of the original particles (i.e., l3 binary collisions) are assumed to occur simultaneously. The contact force acting on the coarse grain particle is evaluated using springs, dash-pots and a friction slider, as for the existing DEM; section 2.3: The solid particle motion, namely, the velocity, position, angular velocity and angle, was updated using the leap-frog method).

Regarding claim 9, the claim recite the same substantive limitations as claim 3 and is rejected using the same teachings.

Regarding claim 6, the combinations of Ichishima and Sakai further disclose the particle behavior simulation method according to claim 1, wherein the particle behavior simulation system outputs information on the collision velocity parameter (Ichishima: [0078], [0081], Figure 3-item S212; Sakai: Figure 7, section 3.2.1).

Regarding claim 12, the claim recite the same substantive limitations as claim 6 and is rejected using the same teachings.

Allowable Subject Matter
6.	Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record teaches at least:
wherein the particle behavior simulation system determines a collision velocity as a parameter associated with a particle replacement parameter indicating a probability that the real-scale particles represented by the particle groups are replaced between the particle groups at a time of collision between the particle groups. 
and
updates the collision velocity parameter based on the particle replacement parameter when it is determined that the particle groups collide with each other (claims 4 and 10).

Examination Considerations
7. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
8. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
9.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
10.  	Claims 1-12 are rejected.

11.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence Information
12. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146